          Case 3:20-cv-07023-VC Document 20 Filed 03/29/21 Page 1 of 3


 1    RONALD L. RICHMAN (SBN 139189)
      SARAH BOWEN (SBN 308633)
 2    BULLIVANT HOUSER BAILEY PC
      101 Montgomery Street, Suite 2600
 3    San Francisco, CA 94104-4146
      Telephone: 415.352.2700
 4    Facsimile: 415.352.2701
      E-mail:       ron.richman@bullivant.com
 5                  sarah.bowen@bullivant.com
 6    Attorneys for Plaintiffs
 7

 8                                        UNITED STATES DISTRICT COURT

 9                                     NORTHERN DISTRICT OF CALIFORNIA

10                                                SAN FRANCISCO DIVISION

11

12   BOARD OF TRUSTEES OF THE                                 Case No.: 3:20-cv-07023-VC
     LABORERS HEALTH AND WELFARE
13   TRUST FUND FOR NORTHERN                                  STIPULATION FOR DISMISSAL OF
     CALIFORNIA; BOARD OF TRUSTEES OF                         ENTIRE ACTION, WITHOUT
14
     THE LABORERS VACATION-HOLIDAY                            PREJUDICE; ORDER THEREON
15   TRUST FUND FOR NORTHERN
     CALIFORNIA; BOARD OF TRUSTEES OF
16   THE LABORERS PENSION TRUST FUND
     FOR NORTHERN CALIFORNIA; and
17   BOARD OF TRUSTEES OF THE
     LABORERS TRAINING AND RETRAINING
18
     TRUST FUND FOR NORTHERN
19   CALIFORNIA,

20                                  Plaintiffs,
21             vs.
22
     MATHEW PHELPS ENTERPRISES INC. dba
23   NORCAL FOUNDATION SPECIALIST

24                                  Defendant.
25

26            IT IS HEREBY STIPULATED by and among Plaintiffs, on the one hand, and defendant

27   Mathew Phelps Enterprises, Inc. dba NorCal Foundation Specialist, on the other hand, through

28



     4848-7576-1889.1 29512/00336                          –1–
         STIPULATION FOR DISMISSAL OF ENTIRE ACTION, WITHOUT PREJUDICE; ORDER THEREON
          Case 3:20-cv-07023-VC Document 20 Filed 03/29/21 Page 2 of 3


 1   their respective counsel, that this case be dismissed in its entirety, without prejudice, each side
 2   to bear its own attorneys’ fees and costs.
 3   DATED: March 23, 2021
 4                                                  BULLIVANT HOUSER BAILEY PC
 5

 6                                                  By
                                                         Ronald L. Richman
 7
                                                         Sarah Bowen
 8
                                                    Attorneys for Plaintiffs
 9

10   DATED: March 23, 2021
11                                                  GREENBERG TRAURIG, LLP
12

13                                                  By
                                                         Jamie R. Rich
14

15                                                  Attorneys for Defendant

16

17

18

19

20

21

22

23

24

25

26

27

28



     4848-7576-1889.1 29512/00336                    –2–
         STIPULATION FOR DISMISSAL OF ENTIRE ACTION, WITHOUT PREJUDICE; ORDER THEREON
Case 3:20-cv-07023-VC Document 20 Filed 03/29/21 Page 3 of 3
